Citation Nr: 0419009	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  04-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 RO decision which denied service 
connection for a right knee disability.  A notice of 
disagreement (NOD) was received in January 2004.  A statement 
of the case (SOC) was issued in February 2004.  A substantive 
appeal was received from the veteran in March 2004.  The 
motion to expedite this case was granted by the Board in July 
2004.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action on his 
part is required.


REMAND

The veteran seeks service connection for a right knee 
disability.  In written statements submitted to the Board, he 
has asserted that his right knee was injured in June 1946 
while he was stationed in Guam.  He asserts that he was shot 
in the right knee while he was leveling an area outside of an 
encampment while on a solitary assignment.  He indicated that 
he returned to the encampment and noticed blood on his right 
knee, but did not report the injury or receive treatment for 
it.  

The claims file indicates that service medical records are 
not available, and are presumed to have been destroyed in a 
1973 fire at the National Personnel Records Center.  Post-
service medical records show no evidence of treatment for a 
right knee condition until 2002, when degenerative joint 
disease of the right knee was assessed.  A March 2003 x-ray 
studies confirmed the finding of degenerative joint disease.  
More importantly, the studies revealed metallic foreign 
bodies, which are identified as most likely being bullet 
fragments.  

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

The Board notes that the veteran has not been given a VA 
examination regarding the existence and etiology of a right 
knee disability.  His representative has requested such an 
examination in written argument submitted to the VA.  The 
Board, in light of the x-rays studies and the loss of service 
medical records, agrees that such should be provided prior to 
further adjudication of the claim.

Hence, the RO should arrange for the veteran to undergo a VA 
examination to obtain the medical information needed to 
fairly adjudicate the claim on appeal.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 
    
1.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a right knee disability.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service from October 1945 to 
October 1946.  The examiner is asked to 
explain, if possible, the findings of the 
March 2003 x-ray study.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


                  
_________________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




